 



Exhibit 10.1
$110,000,000
World Acceptance Corporation
3.00% Convertible Senior Subordinated Notes due 2011
Registration Rights Agreement
October 10, 2006
J.P. Morgan Securities Inc.
As Representative of the Initial Purchasers
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
     World Acceptance Corporation, a South Carolina corporation (the “Company”),
proposes to issue and sell to the initial purchasers (the “Initial Purchasers”)
listed on Schedule 1 to the purchase agreement dated October 3, 2006 (the
“Purchase Agreement”), for whom J.P. Morgan Securities Inc. is acting as
representative (the “Representative”), $110,000,000 aggregate principal amount
of its 3.00% Convertible Senior Subordinated Notes due 2011 (the “Notes”), upon
the terms and subject to the conditions set forth in the Purchase Agreement.
     In satisfaction of a condition to the obligations of the Initial Purchasers
under the Purchase Agreement, the Company agrees with the Initial Purchasers,
for the benefit of the holders (including the Initial Purchasers) of the Notes
and the Shares (as defined below), as follows:
     1. Certain Definitions.
     Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Purchase Agreement. For purposes of this Registration
Rights Agreement, the following terms shall have the following meanings:
     (a) “Additional Interest” has the meaning assigned thereto in Section 2(e).
     (b) “Additional Interest Payment Date” has the meaning assigned thereto in
Section 2(e).

- 1 -



--------------------------------------------------------------------------------



 



     (c) “Affiliate” has the meaning set forth in Rule 405 under the Securities
Act, except as otherwise expressly provided herein.
     (d) “Agreement” means this Registration Rights Agreement, as the same may
be amended from time to time pursuant to the terms hereof.
     (e) “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed.
     (f) “Closing Date” means the date on which any Notes are initially issued.
     (g) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Exchange Act or the Securities Act,
whichever is the relevant statute for the particular purpose.
     (h) “Company” has the meaning specified in the first paragraph of this
Agreement.
     (i) “Deferral Notice” has the meaning assigned thereto in Section 3(b).
     (j) “Deferral Period” has the meaning assigned thereto in Section 3(b).
     (k) “Effective Period” has the meaning assigned thereto in Section 2(a).
     (l) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     (m) “Holder” means each holder, from time to time, of Registrable
Securities (including the Initial Purchasers).
     (n) “Indenture” means the Indenture dated as of October 10, 2006 among the
Company and U.S. Bank National Association, as Trustee, pursuant to which the
Notes are being issued.
     (o) “Initial Purchasers” has the meaning specified in the first paragraph
of this Agreement.
     (p) “Material Event” has the meaning assigned thereto in Section 3(a)(iii).
     (q) “Majority Holders” shall mean, on any date, Holders of the majority of
the Shares constituting Registrable Securities hereunder; for the purposes of
this definition, Holders of Notes constituting Registrable Securities shall be
deemed to be the Holders of the number of Shares equal to the applicable
Conversion Rate (as defined in the Indenture) as of such date multiplied by the
aggregate number of $1,000 principal amount of Notes held by such Holder.

- 2 -



--------------------------------------------------------------------------------



 



     (r) “NASD” shall mean the National Association of Securities Dealers, Inc.
     (s) “Notes” has the meaning specified in the first paragraph of this
Agreement.
     (t) “Notice and Questionnaire” means a written notice delivered to the
Company containing substantially the information called for by the Form of
Selling Securityholder Notice and Questionnaire attached as Annex A to the
Offering Memorandum.
     (u) “Notice Holder” means, on any date, any Holder that has delivered a
Notice and Questionnaire to the Company on or prior to such date.
     (v) “Offering Memorandum” means the Offering Memorandum dated October 3,
2006 relating to the offer and sale of the Notes.
     (w) “Person” means a corporation, limited liability company, association,
partnership, organization, business, individual, government or political
subdivision thereof or governmental agency.
     (x) “Prospectus” means the prospectus included in any Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.
     (y) “Purchase Agreement” has the meaning specified in the first paragraph
of this Agreement.
     (z) “Registrable Securities” means the Securities; provided, however, that
such Securities shall cease to be Registrable Securities when (i) such
Securities shall cease to be outstanding (including, in the case of the Notes,
upon conversion into Shares); (ii) a registration statement registering such
Securities under the Securities Act has been declared or becomes effective and
such Securities have been sold or otherwise transferred or disposed of by the
Holder thereof pursuant to such effective registration statement; (iii) such
Securities are sold or distributed pursuant to Rule 144 under circumstances in
which any legend borne by such Securities relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed
pursuant to the Indenture; or (iv) such Securities are eligible to be sold
pursuant to Rule 144(k) or any successor provision (assuming such Securities are
not then owned, and were not previously owned, by an Affiliate of the Company).
     (aa) “Registration Default” has the meaning assigned thereto in
Section 2(e).

- 3 -



--------------------------------------------------------------------------------



 



     (bb) “Registration Expenses” has the meaning assigned thereto in Section 5.
     (cc) “Restricted Securities” has the meaning set forth under Rule 144.
     (dd) “Rule 144,” “Rule 144A,” “Rule 405” and “Rule 415” mean, in each case,
such rule as promulgated under the Securities Act.
     (ee) “Securities” means, collectively, the Notes and the Shares.
     (ff) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     (gg) “Shares” means the shares of Common Stock of the Company (as defined
in the Indenture), into which the Notes are convertible or that have been issued
upon any conversion of Notes.
     (hh) “Shelf Registration Statement” means the shelf registration statement
referred to in Section 2(a), as amended or supplemented by any amendment or
supplement, including post-effective amendments and any additional information
contained in a form of prospectus or prospectus supplement that is deemed
retroactively to be a part of the shelf registration statement pursuant to
Rules 430A, 430B or 430C, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Shelf Registration
Statement.
     (ii) “Special Counsel” shall have the meaning assigned thereto in
Section 5.
     (jj) “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended, or any successor thereto, and the rules, regulations and forms
promulgated thereunder, all as the same shall be amended from time to time.
     (kk) “Trustee” shall have the meaning assigned such term in the Indenture.
     Unless the context otherwise requires, any reference herein to a “Section”
or “clause” refers to a Section or clause, as the case may be, of this
Agreement, and the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. Unless the context otherwise requires, any
reference to a statute, rule or regulation refers to the same (including any
successor statute, rule or regulation thereto) as it may be amended from time to
time.
     2. Registration Under the Securities Act.
     (a) The Company agrees to file under the Securities Act as soon as
practicable, but in any event within 90 days after the Closing Date, a shelf
registration statement providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable
Securities, pursuant to Rule 415 or any similar

- 4 -



--------------------------------------------------------------------------------



 



rule that may be adopted by the Commission; provided, that such registration
statement shall be an “automatic shelf registration statement,” as such term is
defined in Rule 405 under the Securities Act, if the Company is eligible to use
automatic shelf registration statements at the time of filing. If the Shelf
Registration Statement is not an automatic shelf registration statement, the
Company agrees to use commercially reasonable efforts to cause the Shelf
Registration Statement to be declared effective as promptly as possible, but in
any event no later than 180 days after the Closing Date. The Company agrees to
use commercially reasonable efforts to keep such Shelf Registration Statement
continuously effective until the earlier of (i) the second anniversary of the
Closing Date or (ii) such time as each of the Registrable Securities covered by
the Shelf Registration Statement ceases to be a Registrable Security (as defined
herein) (the “Effective Period”).
     (b) The Company further agrees that it shall cause the Shelf Registration
Statement, the related Prospectus and any amendment or supplement thereto, as of
the effective date of the Shelf Registration Statement, and as of the date of
any such amendment or supplement, (i) to comply in all material respects with
the applicable requirements of the Securities Act and (ii) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein (in the
case of the Prospectus, in the light of the circumstances under which they were
made) not misleading, and the Company agrees to furnish to the Holders of the
Registrable Securities seeking to sell Securities pursuant to such amendment or
supplement, and to any other Holder, such number of copies as such Holders may
reasonably request of any supplement or amendment prior to its being used or
promptly following its filing with the Commission; provided, however, that the
Company shall have no obligation to deliver to Holders of Registrable Securities
copies of any amendment consisting exclusively of an Exchange Act report or
other Exchange Act filing otherwise publicly available through links on the
Company’s website or in the Commission’s EDGAR database. If the Shelf
Registration Statement, as amended or supplemented from time to time, ceases to
be effective for any reason at any time during the Effective Period (other than
because all Registrable Securities registered thereunder shall have been sold
pursuant thereto or shall have otherwise ceased to be Registrable Securities),
the Company shall use commercially reasonable efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof.
     (c) Notwithstanding any other provision hereof, no Holder of Registrable
Securities shall be entitled to include any of their Registrable Securities in
any Shelf Registration Statement pursuant to this Agreement unless and until
such Holder furnishes to the Company the Notice and Questionnaire and such other
information in writing as the Company may reasonably request in writing for use
in connection with the Shelf Registration Statement or Prospectus included
therein. The Company shall issue one or more press releases through a reputable
national newswire service of its filing of (or intention to designate an
automatic shelf registration statement as) the Shelf Registration Statement and
of the anticipated filing date thereof. In order to be named as a selling
securityholder in the Prospectus at the time it is first made available for use,
each Holder

- 5 -



--------------------------------------------------------------------------------



 



must furnish the completed Notice and Questionnaire and such other information
that the Company may reasonably request in writing, if any, to the Company in
writing no later than the tenth Business Day prior to the effective date of the
Shelf Registration Statement.
     (d) From and after the date the Shelf Registration Statement is initially
effective, the Company shall, as promptly as is practicable after the date a
proper Notice and Questionnaire is delivered, and in any event within (x) ten
(10) Business Days after the date such Notice and Questionnaire is received by
the Company or (y) if a Notice and Questionnaire is so received during a
Deferral Period, the later of the tenth (10th) Business Day after the date such
Notice and Questionnaire is received by the Company or the fifth (5th) Business
Day after the expiration of such Deferral Period,
     (i) if required by applicable law, file with the Commission a
post-effective amendment to the Shelf Registration Statement or prepare and, if
required by applicable law, file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling security holder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company shall file a post-effective
amendment to the Shelf Registration Statement and such amendment is not
automatically effective, use commercially reasonable efforts to cause such
post-effective amendment to be declared or to otherwise become effective under
the Securities Act as promptly as is practicable;
     (ii) provide such Holder with as many copies of any documents filed
pursuant to Section 2(d)(i) as such Holder may reasonably request in connection
with the Securities covered by such Holder’s Notice and Questionnaire; and
     (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(d)(i);
provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(b). Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(d) (whether or not such
Holder was a Notice Holder at the time the Shelf Registration Statement was
declared or otherwise become effective) shall

- 6 -



--------------------------------------------------------------------------------



 



be named as a selling securityholder in the Shelf Registration Statement or
related Prospectus in accordance with the requirements of this Section 2(d).
     (e) If any of the following events (any such event a “Registration
Default”) shall occur, then additional interest (the “Additional Interest”)
shall become payable by the Company to Holders in respect of the Notes as
follows:
     (i) if the Shelf Registration Statement is not filed with the Commission
within 90 days following the Closing Date (other than a Registration Default
relating to a failure to file a Shelf Registration Statement with respect to the
Shares), then commencing on the 91st day after the Closing Date, Additional
Interest shall accrue on the principal amount of the outstanding Notes at a rate
of 0.25% per annum for the first 90 days following such 90th day and at a rate
of 0.5% per annum thereafter; or
     (ii) if the Shelf Registration Statement has not become or is not declared
effective by the Commission within 180 days following the Closing Date (other
than a Registration Default relating to a failure to have a Shelf Registration
Statement effective with respect to Shares), then commencing on the 181st day
after the Closing Date, Additional Interest shall accrue on the principal amount
of the outstanding Notes at a rate of 0.25% per annum for the first 90 days
following such 180th day and at a rate of 0.5% per annum thereafter; or
     (iii) if the Company has failed to perform its obligations set forth in
Section 2(d) hereof within the time periods required therein, then, commencing
on the first day after the date by which the Company was required to perform
such obligations, Additional Interest shall accrue on the principal amount of
the outstanding Notes that are Registrable Securities at a rate of 0.25% per
annum for the first 90 days and at a rate of 0.5% per annum thereafter;
     (iv) if the Shelf Registration Statement has become or been declared
effective but such Shelf Registration Statement ceases to be effective at any
time during the Effective Period (other than a Registration Default relating to
a failure to have a Shelf Registration Statement effective with respect to
Shares) or pursuant to Section 3(b) hereof), then, commencing on the day such
Shelf Registration Statement ceases to be effective, Additional Interest shall
accrue on the principal amount of the outstanding Notes at a rate of 0.25% per
annum for the first 90 days following such date on which the Shelf Registration
Statement ceases to be effective and at a rate of 0.5% per annum thereafter; or
     (v) if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(b)
hereof, then, commencing on the day the aggregate duration of Deferral Periods
in any period exceeds the number of days permitted in respect of such period
(and again on the first day of any subsequent Deferral Period during such
period),

- 7 -



--------------------------------------------------------------------------------



 



Additional Interest shall accrue on the principal amount of the outstanding
Notes that are Registrable Securities at a rate of 0.25% per annum for the first
90 days and at a rate of 0.5% per annum thereafter;
provided, however, that the Additional Interest rate on the Notes shall not
exceed in the aggregate 0.5% per annum and shall not be payable under more than
one clause above for any given period of time, except that if Additional
Interest would be payable under more than one clause above, but at a rate of
0.25% per annum under one clause and at a rate of 0.5% per annum under the
other, then the Additional Interest rate shall be the higher rate of 0.5% per
annum; provided further, however, that (1) upon the filing of the Shelf
Registration Statement (in the case of clause (i) above), (2) upon the
effectiveness of the Shelf Registration Statement (in the case of clause
(ii) above), (3) upon the performance by the Company of its obligations set
forth in Section 2(d) hereof (in the case of clause (iii) above), (4) upon the
effectiveness of the Shelf Registration Statement which had ceased to remain
effective (in the case of clause (iv) above), (5) upon the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in Section 3(b) to be exceeded (in the case of
clause (v) above) or (6) when the Notes are no longer Registrable Securities (in
the case of each of clauses (i) – (v) above), Additional Interest on the Notes
as a result of such clause, as the case may be, shall cease to accrue.
     Additional Interest on the Notes, if any, will be payable in cash on April
1 and October 1 of each year (the “Additional Interest Payment Date”) to holders
of record of outstanding Notes that are Registrable Securities at the close of
business on March 15 or September 15 (whether or not a Business Day), as the
case may be, immediately preceding the relevant interest payment date; provided
that in the case of an event of the type described in clause (iii) above, such
Additional Interest shall be paid only to the Holders of Restricted Securities;
provided further that any Additional Interest accrued with respect to any Notes
or portion thereof submitted for repurchase on a repurchase date or converted
into Shares on a conversion date prior to the Registration Default shall, in any
such event, be paid instead to the Holder who submitted such Notes or portion
thereof for repurchase or conversion on the applicable repurchase date or
conversion date, as the case may be, on such date (or promptly following the
conversion date, in the case of conversion). Following the cure of all
Registration Defaults requiring the payment of Additional Interest to the
Holders of Notes that are Registrable Securities pursuant to this Section, the
accrual of Additional Interest will cease (without in any way limiting the
effect of any subsequent Registration Default requiring the payment of
Additional Interest).
     Additional Interest will be computed on the basis of a 360-day year
composed of twelve 30-day months.
     The Company shall notify the Trustee immediately upon the happening of each
and every Registration Default. The Trustee shall be entitled, on behalf of
Holders of

- 8 -



--------------------------------------------------------------------------------



 



Securities, to seek any available remedy for the enforcement of this Agreement,
including for the payment of any Additional Interest. Notwithstanding the
foregoing, the parties agree that the sole monetary damages payable for a
violation of the terms of this Agreement with respect to which additional
monetary amounts are expressly provided shall be as set forth in this
Section 2(e). Nothing shall preclude a Notice Holder or Holder of Registrable
Securities from pursuing or obtaining specific performance or other equitable
relief with respect to this Agreement.
     3. Registration Procedures.
     The following provisions shall apply to the Shelf Registration Statement
filed pursuant to Section 2:
     (a) The Company shall:
     (i) before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the Commission, furnish to the Initial
Purchasers copies of all such documents proposed to be filed and use
commercially reasonable efforts to reflect in each such document when so filed
with the Commission such comments as the Initial Purchasers reasonably shall
propose within three (3) Business Days of the delivery of such copies to the
Initial Purchasers;
     (ii) use commercially reasonable efforts to prepare and file with the
Commission such amendments and post-effective amendments to the Shelf
Registration Statement and file with the Commission any other required document
as may be necessary to keep such Shelf Registration Statement continuously
effective until the expiration of the Effective Period; cause the related
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and comply with the provisions of the
Securities Act applicable to it with respect to the disposition of all
Securities covered by such Shelf Registration Statement during the Effective
Period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Shelf Registration Statement as so amended or such
Prospectus as so supplemented;
     (iii) as promptly as reasonably practicable, notify the Notice Holders of
Registrable Securities (A) when such Shelf Registration Statement or the
Prospectus included therein or any amendment or supplement to the Prospectus or
post-effective amendment has been filed with the Commission, and, with respect
to such Shelf Registration Statement or any post-effective amendment, when the
same is declared or has become effective, (B) of any request, following the
effectiveness of the Shelf Registration Statement, by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Shelf Registration Statement or related Prospectus, (C) of the issuance by
the

- 9 -



--------------------------------------------------------------------------------



 



Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or the initiation or written threat of any proceedings
for that purpose, (D) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or written threat of any proceeding
for such purpose, (E) of the occurrence of (but not the nature of or details
concerning) any event or the existence of any fact (a “Material Event”) as a
result of which any Shelf Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided, however, that no notice by the Company shall be
required pursuant to this clause (E) in the event that the Company either
promptly files a prospectus supplement to update the Prospectus or a Form 8-K or
other appropriate Exchange Act report that is incorporated by reference into the
Shelf Registration Statement, which, in either case, contains the requisite
information with respect to such Material Event that results in such Shelf
Registration Statement or Prospectus, as the case may be, no longer containing
any untrue statement of material fact or omitting to state a material fact
necessary to make the statements contained therein, in the case of the
Prospectus, in light of the circumstances under which they were made, not
misleading), (F) of the determination by the Company that a post-effective
amendment to the Shelf Registration Statement (other than for the purpose of
naming a Notice Holder as a selling security holder therein) will be filed with
the Commission, which notice may, at the discretion of the Company (or as
required pursuant to Section 3(b)), state that it constitutes a Deferral Notice,
in which event the provisions of Section 3(b) shall apply or (G) at any time
when a Prospectus is required (or but for the exemption contained in Rule 172
would be required) to be delivered under the Securities Act, that the Shelf
Registration Statement, Prospectus, Prospectus amendment, supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act and
the rules and regulations of the Commission thereunder;
     (iv) prior to any public offering of the Registrable Securities pursuant to
the Shelf Registration Statement, use commercially reasonable efforts to
register or qualify, or cooperate with the Notice Holders of Securities included
therein and their respective counsel in connection with the registration or
qualification of such Securities for offer and sale under the securities or blue
sky laws of such jurisdictions in the United States as any such Notice Holders
reasonably requests in writing and do any and all other acts or things
reasonably necessary or advisable to enable the offer and sale in such
jurisdictions of the Securities covered by the Shelf Registration Statement;
prior to any public

- 10 -



--------------------------------------------------------------------------------



 



offering of the Registrable Securities pursuant to the Shelf Registration
Statement, use commercially reasonable efforts to keep each such registration or
qualification (or exemption therefrom) effective during the Effective Period in
connection with such Notice Holder’s offer and sale of Registrable Securities
pursuant to such registration or qualification (or exemption therefrom) and do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of such Registrable Securities in the manner
set forth in the Shelf Registration Statement and the related Prospectus;
provided that the Company will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service of process or to taxation in
any such jurisdiction where it is not then so subject;
     (v) use commercially reasonable efforts to prevent the issuance of, and if
issued, to obtain the withdrawal of any order suspending the effectiveness of
the Shelf Registration Statement or any post-effective amendment thereto, and to
lift any suspension of the qualification of any of the Registrable Securities
for sale in any jurisdiction in which they have been qualified for sale, in each
case at the earliest practicable date;
     (vi) upon reasonable notice, for a reasonable period prior to the filing of
the Shelf Registration Statement, and throughout the Effective Period, (i) make
reasonably available for inspection by a representative of, and Special Counsel
acting for, Majority Holders of the Securities being sold and any underwriter
(and its counsel) participating in any disposition of Securities pursuant to
such Shelf Registration Statement (collectively, the “Shelf Inspectors”), all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries and (ii) use commercially reasonable efforts to
have its officers, directors, employees, accountants and counsel supply all
relevant information reasonably requested by such representative, Special
Counsel or any such underwriter in connection with such Shelf Registration
Statement, in each case as is reasonable and customary for similar “due
diligence” examinations; provided, however, that with respect to any Special
Counsel engaged by the Majority Holders, the foregoing inspection and
information gathering shall be coordinated by one counsel designated by the
Majority Holders and provided further that as a condition to the Company’s
obligations under this clause (vi), the Shelf Inspectors shall expressly agree
to maintain disclosed information in confidence to the extent the Company’s
disclosure of such information to the Shelf Inspectors would otherwise violate
Regulation FD of the Commission;
     (vii) if requested by Majority Holders of the Securities being sold in an
underwriting, its Special Counsel or the managing underwriters (if any) in
connection with such Shelf Registration Statement, use commercially reasonable
efforts to cause (i) its counsel to deliver an opinion relating to the Shelf
Registration Statement and the Securities in a customary form, (ii) its officers
to

- 11 -



--------------------------------------------------------------------------------



 



execute and deliver all customary documents and certificates requested by the
Majority Holders of the Securities being sold, their Special Counsel or the
managing underwriters (if any) and (iii) its independent registered public
accounting firm to provide a comfort letter or letters relating to the Shelf
Registration Statement in a reasonable and customary form, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72 or any successor statement thereto, covering
matters of the type customarily covered in comfort letters in connection with
secondary underwritten offerings;
     (viii) if reasonably requested by the Initial Purchasers or any Notice
Holder as a result of the “due diligence” examinations referred to in
Section 3(a)(vi) above, promptly incorporate in a prospectus supplement or
post-effective amendment to the Shelf Registration Statement such information as
the Initial Purchasers or such Notice Holder shall, on the basis of a written
opinion of nationally recognized counsel experienced in such matters, determine
to be required to be included therein by applicable law and make any required
filings of such prospectus supplement or such post-effective amendment;
provided, that the Company shall not be required to take any actions under this
Section 3(a)(viii) that are not, in the reasonable opinion of counsel for the
Company, in compliance with applicable law;
     (ix) as promptly as practicable furnish to each Notice Holder and the
Initial Purchasers, upon their request and without charge, at least one
(1) conformed copy of the Shelf Registration Statement and any amendments
thereto, including financial statements but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits;
provided, however, that the Company shall have no obligation to deliver to
Notice Holders or the Initial Purchasers a copy of any amendment consisting
exclusively of an Exchange Act report or other Exchange Act filing otherwise
publicly available on the Company’s website or in the Commission’s EDGAR
database;
     (x) during the Effective Period, deliver to each Notice Holder in
connection with any sale of Registrable Securities pursuant to the Shelf
Registration Statement, upon their request and without charge, as many copies of
the Prospectus relating to such Registrable Securities (including each
preliminary prospectus) and any amendment or supplement thereto as such Notice
Holder may reasonably request; and the Company hereby consents (except during
such periods that a Deferral Notice is outstanding and has not been revoked) to
the use of such Prospectus or each amendment or supplement thereto by each
Notice Holder in connection with any offering and sale of the Registrable
Securities covered by such Prospectus or any amendment or supplement thereto in
the manner set forth therein and subject to applicable law;

- 12 -



--------------------------------------------------------------------------------



 



     (xi) cooperate with the Notice Holders to facilitate the timely preparation
and delivery of certificates representing Securities to be sold pursuant to the
Shelf Registration Statement free of any restrictive legends and in such
denominations as permitted by the Indenture and registered in such names as the
Holders thereof may request in writing at least two (2) Business Days prior to
sales of Securities pursuant to such Shelf Registration Statement; and
     (xii) not use, authorize the use of, refer to, or participate in the
planning for use of, any “free writing prospectus”, as defined in Rule 405 under
the Securities Act, in connection with the offering or sale of the Securities,
without the consent of Holders of Registrable Securities who are seeking to sell
Securities pursuant to the Shelf Registration Statement or relevant supplement
or amendment thereto, which consent shall not be unreasonably withheld.
     (b) Upon (A) the issuance by the Commission of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) the occurrence or existence
of any corporate development that, in the discretion of the Company, makes it
appropriate to suspend the availability of the Shelf Registration Statement and
the related Prospectus, the Company will (i) in the case of clause (B) above,
subject to the second sentence of this provision, as promptly as practicable
prepare and file an amendment to such Shelf Registration Statement or a
supplement to the related Prospectus or any document incorporated therein by
reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, as thereafter delivered or made available to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to the Shelf Registration Statement, subject to the
second sentence of this provision, use commercially reasonable efforts to cause
it to be declared effective or otherwise become effective as promptly as
practicable and (ii) give notice to the Notice Holders that the availability of
the Shelf Registration Statement is suspended (a “Deferral Notice”). The Company
will use commercially reasonable efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the

- 13 -



--------------------------------------------------------------------------------



 



Company, public disclosure of such Material Event would not be prejudicial to or
contrary to the interests of the Company or, if necessary to avoid unreasonable
burden or expense, as soon as practicable thereafter and (z) in the case of
clause (C) above, as soon as, in the discretion of the Company, such suspension
is no longer appropriate; provided that the period during which the availability
of the Shelf Registration Statement and any Prospectus is suspended (the
“Deferral Period”), without the Company incurring any obligation to pay
Additional Interest pursuant to Section 2(e), shall not exceed one hundred and
twenty (120) days in the aggregate in any twelve (12) month period. The Company
need not specify the nature of the event giving rise to a Deferral Notice in any
notice to holders of the notes of the existing of a Deferral Notice.
     (c) Each Holder of Registrable Securities agrees that upon receipt of any
Deferral Notice from the Company, such Holder shall forthwith discontinue (and
cause any placement or sales agent or underwriters acting on their behalf to
discontinue) the disposition of Registrable Securities pursuant to the Shelf
Registration Statement until such Holder (i) shall have received copies of such
amended or supplemented Prospectus (including copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus) required under clause (i) of Section 3(b) and, if so
directed by the Company, such Holder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, then in such
Holder’s possession of the Prospectus covering such Registrable Securities at
the time of receipt of such notice and (ii) shall have received notice from the
Company that the disposition of Registrable Securities pursuant to the Shelf
Registration Statement may continue.
     (d) The Company may require each Holder of Registrable Securities as to
which any registration pursuant to Section 2(a) is being effected to furnish to
the Company such information regarding such Holder and such Holder’s intended
method of distribution of such Registrable Securities as the Company may from
time to time reasonably request in writing, but only to the extent that such
information is required in order to comply with the Securities Act.
     (e) The Company shall comply with all applicable rules and regulations of
the Commission and make generally available to its securityholders earning
statements (which need not be audited) satisfying the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act) no later than 45 days after the end of any
12-month period (or 90 days after the end of any 12-month period if such period
is a fiscal year) commencing on the first day of the first fiscal quarter of the
Company commencing after the effective date of the Shelf Registration Statement,
which statements shall cover said 12-month periods.
     (f) The Company shall provide a CUSIP number for all Registrable Securities
covered by the Shelf Registration Statement not later than the effective date of
such Shelf Registration Statement and provide the Trustee and the transfer agent
for the Shares with

- 14 -



--------------------------------------------------------------------------------



 



printed certificates for the Registrable Securities that are in a form eligible
for deposit with The Depository Trust Company.
     (g) The Company shall use commercially reasonable efforts to provide such
information as is required for any filings required to be made with the NASD.
     (h) Until the expiration of the Effective Period, the Company will not, and
will not permit any of its Affiliates, to the extent the Company controls such
Affiliates, to, resell any of the Securities that have been reacquired by any of
them except pursuant to an effective registration statement under the Securities
Act.
     (i) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner and shall enter into any necessary supplemental
indentures in connection therewith.
     (j) The Company shall enter into such customary agreements and take such
other reasonable and lawful actions in connection therewith (including those
requested by the Majority Holders of the Registrable Securities being sold) in
order to expedite or facilitate disposition of such Registrable Securities.
     4. Holders’ Obligations.
     (a) Each Holder agrees, by acquisition of the Registrable Securities, that
no Holder of Registrable Securities shall be entitled to sell any of such
Registrable Securities pursuant to the Shelf Registration Statement or to
receive a Prospectus relating thereto, unless such Holder has furnished the
Company with a Notice and Questionnaire as required pursuant to Section 2(c)
hereof (including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information previously furnished by such Notice Holder to the
Company or of the occurrence of any event in either case as a result of which
any Prospectus relating to such registration contains or would contain an untrue
statement of a material fact regarding such Notice Holder or such Notice
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Notice Holder or such Notice Holder’s
intended method of disposition of such Registrable Securities required to be
stated therein or necessary to make the statements therein not misleading, and
promptly to furnish to the Company (i) any additional information required to
correct and update any previously furnished information or required so that such
Prospectus shall not contain, with respect to such Notice Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading and (ii) any other information
regarding such Notice Holder and the distribution of such Registrable Securities
as may be reasonably required to be disclosed in the Shelf Registration
Statement under applicable law. Each Holder further agrees not to sell any
Registrable Securities pursuant to the Shelf Registration

- 15 -



--------------------------------------------------------------------------------



 



Statement without delivering, causing to be delivered, or, if permitted by
applicable law, making available, a Prospectus to the purchaser thereof and,
following termination of the Effective Period, to notify the Company, within ten
(10) Business Days of a request by the Company, of the amount of Registrable
Securities sold pursuant to the Shelf Registration Statement and, in the absence
of a response, the Company may assume that all of the Holder’s Registrable
Securities were so sold in compliance with applicable law and this Agreement.
     (b) Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan of distribution is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Holder or its plan of distribution and that such
Prospectus does not as of the time of such sale omit to state any material fact
relating to or provided by such Holder or its plan of distribution necessary to
make the statements in such Prospectus, in the light of the circumstances under
which they were made, not misleading. Each Holder further agrees that such
Holder will not make any offer relating to the Registrable Securities that would
constitute an “issuer free writing prospectus” (as defined in Rule 433 under the
Securities Act) or that would otherwise constitute a “free writing prospectus”
(as defined in Rule 405 under the Securities Act) required to be filed by the
Company with the Commission or retained by the Company under Rule 433 of the
Securities Act, unless it has obtained the prior written consent of the Company.
     5. Registration Expenses.
     The Company agrees to bear and to pay or cause to be paid promptly after
request being made therefor all fees and expenses incident to the Company’s
performance of or compliance with this Agreement, including, but not limited to,
(a) all Commission and any NASD registration and filing fees and expenses,
(b) all fees and expenses in connection with the qualification of the Securities
for offering and sale under the State securities and Blue Sky laws referred to
in Section 3(a)(v) hereof, including reasonable fees and disbursements of one
counsel for the placement agent or underwriters, if any, in connection with such
qualifications, (c) all expenses relating to the preparation, printing,
distribution and reproduction of the Shelf Registration Statement, the related
Prospectus, each amendment or supplement to each of the foregoing, the
certificates representing the Securities and all other documents relating
hereto, (d) fees and expenses of the Trustee under the Indenture, any escrow
agent or custodian, and of the registrar and transfer agent for the Shares,
(e) fees, disbursements and expenses of counsel and independent certified public
accountants of the Company (including the expenses of any opinions or “cold
comfort” letters required by or incident to such performance and compliance) and
(f) reasonable fees, disbursements and expenses of one counsel for all Holders
of Registrable Securities retained in connection with the Shelf Registration
Statement, as selected by the Company (unless reasonably objected to by the
Majority Holders of the Registrable Securities being registered, in which case
the Majority Holders shall select such counsel for the Holders) (“Special
Counsel”), and fees, expenses and disbursements of any other Persons, including

- 16 -



--------------------------------------------------------------------------------



 



special experts, retained by the Company in connection with such registration
(collectively, the “Registration Expenses”). To the extent that any Registration
Expenses are incurred, assumed or paid by any Holder of Registrable Securities
or any underwriter or placement agent therefor, the Company shall reimburse such
Person for the full amount of the Registration Expenses so incurred, assumed or
paid promptly after receipt of a documented request therefor. Notwithstanding
the foregoing, the Holders of the Registrable Securities being registered shall
pay all underwriting discounts and commissions and placement agent fees and
commissions attributable to the sale of such Registrable Securities and the fees
and disbursements of any counsel or other advisors or experts retained by such
Holders (severally or jointly), other than the counsel and experts specifically
referred to above.
     6. Indemnification.
     (a) The Company shall indemnify and hold harmless each Notice Holder
(including, without limitation, any Initial Purchaser), its Affiliates, their
respective officers, directors, employees, representatives and agents, and each
person, if any, who controls such Notice Holder within the meaning of the
Securities Act or the Exchange Act (collectively referred to for purposes of
this Section 6 and Section 7 as an “Indemnified Holder”) from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof (including, without limitation, any loss, claim, damage, liability or
action relating to purchases and sales of Securities), to which that Indemnified
Holder may become subject, whether commenced or threatened, under the Securities
Act, the Exchange Act, any other federal or state statutory law or regulation,
at common law or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained in any such Shelf Registration
Statement or any Prospectus forming part thereof, or (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and shall reimburse
each Indemnified Holder promptly upon demand for any legal or other expenses
reasonably incurred by that Indemnified Holder in connection with investigating
or defending or preparing to defend against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with any information provided by
such Indemnified Holder in its Notice and Questionnaire or otherwise provided by
such Indemnified Holder in writing to the Company expressly for use therein.
This indemnity agreement shall be in addition to any liability that the Company
may otherwise have.
     (b) Each Notice Holder shall indemnify and hold harmless the Company, its
Affiliates, their respective officers, directors, employees, representatives and
agents, and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act (collectively referred to for purposes of
this Section 6(b) and Section

- 17 -



--------------------------------------------------------------------------------



 



7 as the Company), from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof, to which the Company may become
subject, whether commenced or threatened, under the Securities Act, the Exchange
Act, any other federal or state statutory law or regulation, at common law or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained in any such Shelf Registration Statement or any
Prospectus forming part thereof, or (ii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with any information furnished to
the Company by the Notice Holder in its Notice and Questionnaire or otherwise in
writing by such Notice Holder expressly for use therein, and shall reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with investigating or defending or preparing to defend against or
appearing as a third party witness in connection with any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that no such Notice Holder shall be liable for any indemnity claims hereunder in
excess of the amount of net proceeds received by such Notice Holder from the
sale of Securities pursuant to such Shelf Registration Statement. This indemnity
agreement will be in addition to any liability which any such Notice Holder may
otherwise have.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any person in respect of which indemnification may be sought pursuant to either
paragraph 6(a) or 6(b) above, the indemnified party shall promptly notify the
person against whom such indemnification may be sought in writing of such suit,
action, proceeding, claim or demand; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 6 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under this Section 6. If any such proceeding shall be
brought or asserted against an indemnified party and it shall have notified the
indemnifying party thereof, the indemnifying party shall retain counsel
reasonably satisfactory to the indemnified party (who shall not, without the
consent of the indemnified party, be counsel to the indemnifying party) to
represent the indemnified party and any others entitled to indemnification
pursuant to this Section 6 that the indemnifying party may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the contrary; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the

- 18 -



--------------------------------------------------------------------------------



 



indemnified party; (iii) the indemnified party shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to the indemnifying party; or (iv) the named parties
in any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood and agreed that the indemnifying party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all indemnified parties,
and that all such fees and expenses shall be reimbursed as they are incurred.
Any such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by J.P. Morgan Securities Inc. and any such separate firm for the
Company, its directors and officers and any control persons of the Company shall
be designated in writing by the Company. The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify each indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested that an indemnifying party reimburse the indemnified party
for fees and expenses of counsel as contemplated by this paragraph, the
indemnifying party shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than
60 days after receipt by the indemnifying party of such request and more than 30
days after notice of such settlement is received by the indemnifying party and
(ii) the indemnifying party shall not have reimbursed the indemnified party in
accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnification
could have been sought hereunder by such indemnified party, unless such
settlement (x) includes an unconditional release of such indemnified party, in
form and substance reasonably satisfactory to such indemnified party, from all
liability on claims that are the subject matter of such proceeding and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any indemnified party.
     (d) The provisions of this Section 6 and Section 7 shall remain in full
force and effect, regardless of any investigation made by or on behalf of any
Notice Holder, the Company, or any of the indemnified Persons referred to in
this Section 6 and Section 7, and shall survive the sale by a Notice Holder of
Securities covered by the Shelf Registration Statement.
     7. Contribution.
     If the indemnification provided for in Section 6 is unavailable or
insufficient to hold harmless an indemnified party under Section 6(a) or 6(b),
then each indemnifying party shall, in

- 19 -



--------------------------------------------------------------------------------



 



lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability, or action in respect thereof, (i) in such proportion as shall be
appropriate to reflect the relative benefits received by the Company from the
offering and sale of the Notes, on the one hand, and a Holder with respect to
the sale by such Holder of Securities, on the other, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and such Holder on the other with respect to the statements or omissions
that resulted in such loss, claim, damage or liability, or action in respect
thereof, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and a Holder on the other with
respect to such offering and such sale shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Notes (before
deducting expenses) received by or on behalf of the Company, on the one hand,
and the total net proceeds (before deducting expenses) received by such Holder
upon a resale of the Securities, on the other, bear to the total gross proceeds
from the sale of all Securities pursuant to the Shelf Registration Statement in
the offering of the Securities from which the contribution claim arises. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to the Company or information
supplied by the Company on the one hand or to any information contained in the
relevant Notice and Questionnaire supplied by such Holder on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Notice
Holders’ respective obligations to contribute pursuant to this Section 7 are
several in proportion to the respective number of Registrable Securities they
have sold pursuant to the Shelf Registration Statement and not joint. The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 7 were to be determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 7 shall be deemed to include, for
purposes of this Section 7, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending or
preparing to defend any such action or claim. Notwithstanding the provisions of
this Section 7, an indemnifying party that is a Holder of Securities shall not
be required to contribute any amount in excess of the amount by which the total
price at which the Securities sold by such indemnifying party to any purchaser
exceeds the amount of any damages which such indemnifying party has otherwise
paid or become liable to pay by reason of any untrue or alleged untrue statement
or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
     8. Information Requirements.
     The Company covenants that, if at any time before the end of the Effective
Period the Company is not subject to the reporting requirements of the Exchange
Act, it will cooperate with

- 20 -



--------------------------------------------------------------------------------



 



any Holder and take such further action as any Holder may reasonably request in
writing (including, without limitation, making such representations as any such
Holder may reasonably request), all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144 and
Rule 144A and customarily taken in connection with sales pursuant to such
exemptions. Upon the written request of any Holder, the Company shall deliver to
such Holder a written statement as to whether it has complied with such filing
requirements, unless such a statement has been included in the Company’s most
recent report filed pursuant to Section 13 or Section 15(d) of Exchange Act.
Notwithstanding the foregoing, nothing in this Section 8 shall be deemed to
require the Company to register any of its securities under any section of the
Exchange Act.
     9. Miscellaneous.
          (a) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Company has obtained the
written consent of the Majority Holders. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities are being sold
pursuant to the Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of a
majority in aggregate amount of the Securities being sold by such Holders
pursuant to the Shelf Registration Statement. Notwithstanding the foregoing
sentence, (i) this Agreement may be amended by written agreement signed by the
Company and the Initial Purchasers, without the consent of the Holders of
Registrable Securities, to cure any ambiguity or to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provision contained herein, or to make such other provisions in regard to
matters or questions arising under this Agreement that shall not adversely
affect the interests of the Holders of Registrable Securities. Each Holder of
Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 8(a), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.
          (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telecopier or air courier guaranteeing next-day delivery:
     (1) If to the Company, initially at the address set forth in the Purchase
Agreement;
     (2) If to the Initial Purchasers, initially at the address set forth in the
Purchase Agreement; and

- 21 -



--------------------------------------------------------------------------------



 



     (3) If to a Holder, to the address of such Holder set forth in the security
register, the Notice and Questionnaire or other records of the Company.
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; one (1) Business Day
after being delivered to a next-day air courier; five (5) Business Days after
being deposited in the mail, if being delivered by first-class mail; and when
receipt is acknowledged by the recipient’s telecopier machine, if sent by
telecopier.
          (c) Successors and Assigns. This Agreement shall be binding upon the
Company and each of its successors and assigns. Any person who purchases any
Registrable Securities from the Initial Purchasers shall be deemed, for purposes
of this Agreement, to be an assignee of the Initial Purchasers. This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties and shall inure to the benefit of and be binding upon each
Holder of any Registrable Securities, provided that nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Indenture. If any transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities, such person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
person shall be entitled to receive the benefits hereof.
          (d) Counterparts. This Agreement may be executed in any number of
counterparts (which may be delivered in original form or by telecopier) and by
the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
          (e) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
          (f) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          (g) Remedies. In the event of a breach by the Company or by any Holder
of any of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law, including recovery of damages (other than the recovery of
damages for a breach by the Company of its obligations hereunder for which
Additional Interest has been paid pursuant to Section 2 hereof), will be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not be adequate compensation
for any loss incurred by reason of a breach by it of any of the provisions of
this Agreement and hereby further agree that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

- 22 -



--------------------------------------------------------------------------------



 



          (h) No Inconsistent Agreements. The Company represents, warrants and
agrees that (i) it has not entered into and shall not on or after the date of
this Agreement enter into any agreement that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof, (ii) it has not previously entered into any agreement which
remains in effect granting any registration rights with respect to any of its
debt securities to any person and (iii) without limiting the generality of the
foregoing, without the written consent of the Majority Holders, it shall not
grant to any Person the right to request the Company to register any securities
of the Company under the Securities Act unless the rights so granted are not in
conflict or inconsistent with the provisions of this Agreement.
          (i) No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Holders of Restricted Securities in such
capacity) shall have the right to include any securities of the Company in any
Shelf Registration Statement other than Registrable Securities.
          (j) Severability. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any term, provision, covenant or restriction that may be hereafter
declared invalid, illegal, void or unenforceable.
          (k) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Agreement or made pursuant
hereto shall remain in full force and effect regardless of any investigation (or
statement as to the results thereof) made by or on behalf of any Holder of
Registrable Securities, any director, officer or partner of such Holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such Holder.
          (l) Securities Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of Securities is required
hereunder, Securities held by the Company or its Affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
          (m) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations

- 23 -



--------------------------------------------------------------------------------



 



under Sections 4, 5, 6 and 7 hereof and the obligations to make payments of and
provide for Additional Interest under Section 2(e) hereof to the extent such
damages accrue prior to the end of the Effective Period, each of which shall
remain in effect in accordance with its terms.

- 24 -



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to us a counterpart hereof, whereupon this
instrument will become a binding agreement between the Company and the Initial
Purchasers in accordance with its terms.
Very truly yours,
WORLD ACCEPTANCE CORPORATION
By: /s/ Kelly Malson Snape
Name: Kelly Malson Snape
Title: Chief Financial Officer

 



--------------------------------------------------------------------------------



 



Accepted: October 10, 2006
By: J.P. MORGAN SECURITIES INC.
As Representative of the
several Initial Purchasers listed
in Schedule 1 to the Purchase
Agreement
By: /s/ Gautam Sareen
Name: Gautam Sareen
Title: Vice President

 